DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment filed by applicant on 6/14/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
4.	Regarding to the claims, applicant has amended claims 1, 7-8, 10-11 and 18-20. There is not any claim being added into or canceled from the application. The pending claims are claims 1, 3-8, 10-12 and 14-20 (Note that claims 2, 9 and 13 were canceled in the amendment of 3/3/2022) which claims are examined in the present office action.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 6/14/2022, and applicant's arguments provided in the mentioned amendment, pages 10-11, have been fully considered and are sufficient to overcome the objections of claims 1, 7-8, 10-11 and 18-20 and the rejections of claims 1, 3-8, 10-12 and 14-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the office action of 3/21/2022.
6.	A review of the three replacement sheets contained figures 1-2 and 3A submitted by applicant on 3/3/2022 has discovered that the replacement sheets does not contain figure 4A as appeared on the sheet contained figures 3B and 4A originally submitted on 10/10/2019. As a result, when the three repayment sheets of figures 1-2 and 3A entered into the application then the drawings does not have figure 4A. Thus, the three replacement sheets contained figures 1-2 and 3A submitted by applicant on 3/3/2022 is not entered, and the drawings filed on 10/10/2019 is objected by the examiner for the reason(s) set forth in the office action of 12/03/2021 and repeated in the present office action. Applicant is suggested to resubmit a new set of replacement sheets which contains figures 1-2, 3A, 3B and 4A in response to the present office action. The examiner sincerely apologized for the mentioned error in the examiner’s part.
Drawings
7.         The three replacement sheets contained figures 1-2 and 3A-3B were received on 03/03/2022 are not approved and thus not entered because the three replacement sheets does not contain figure 4A which is in the sheet contained figures 3B and 4A as originally filed on 10/10/2019.
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a) the features related to “ imaging surfaces of the imaging lens at conjugate positions” and “a focal plane of the microscope” as recited in each of claims 1 and 20;
b)  “a plane determined from … parallels to each other” as recited in each of claims 4, 8, 15 and 19; and
c) “an observation target” as recited in each of present claims 1 and 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
9.	Claims 1, 3-8, 10-12 and 14-20 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
The confocal scanner as recited in the present independent claim 1 and the confocal microscope having a confocal scanner as recited in the present independent claim 20 each is allowable with respect to the prior art, in particular, the US Patent No. 5,081,350 and the Japanese reference No. 3-172815 by the limitation related to the structure of the confocal scanner. In particular, each of the mentioned prior art does not discloses a confocal scanner having a linear light source, a linear detector, a dichroic mirror and a moving mechanism with the features as recited in the features thereof “a linear light source … linear detector” (claim 1, lines 2-19 or claim 20, lines 6-24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872